Exhibit 10.3

Travelport Worldwide Limited

2011 Equity Plan

SECTION 1. Purpose. The purposes of this Travelport Worldwide Limited 2011
Equity Plan (this “Plan”) are to promote the interests of Travelport Worldwide
Limited (the “Company”) and its shareholders by (i) attracting and retaining
exceptional officers and other employees, non-employee directors and consultants
of the Company and its Affiliates and (ii) enabling such individuals to acquire
an equity interest in and participate in the long-term growth and financial
success of the Company.

SECTION 2. Definitions. Capitalized terms used in this Plan but not expressly
defined in this Plan shall have the respective meanings ascribed such terms in
the Award Agreement (as defined below). As used in this Plan, the following
terms shall have the meanings set forth below:

“Affiliate” means, when used with respect to a specified Person, any Person
which directly or indirectly Controls, is Controlled by or is under common
control with such specified Person.

“Award” shall mean, individually or collectively, a grant under this Plan of
Shares or Restricted Share Units, as defined in the Award Agreement.

“Award Agreement” shall mean any written agreement, contract, or other
instrument or document (which may include provisions of an employment agreement
to which the Company is a party) evidencing any Award granted hereunder.

“Board” shall mean the Board of Directors of the Company.

“Business Day” means any day other than a Saturday, a Sunday, or a holiday on
which national banking associations in the State of New York are authorized by
law to close.

“Company” has the meaning specified in the Section 1 hereof.

“Control,” including the correlative terms “Controlling”, “Controlled by” and
“Under Common Control with” means possession, directly or indirectly (through
one or more intermediaries), of the power to direct or cause the direction of
management or policies (whether through ownership of securities or any
partnership or other ownership interest, by contract or otherwise) of a Person.

“Disposition,” including the correlative terms “Dispose” or “Disposed,” means
any direct or indirect transfer, assignment, sale, gift, inter vivos transfer,
pledge, hypothecation, mortgage, hedge or other encumbrance, or any other
disposition (whether voluntary or involuntary or by operation of law), of Awards
or Shares granted pursuant to this Plan (or any interest (pecuniary or
otherwise) therein or right thereto), including without limitation derivative or
similar transactions or arrangements whereby a portion or all of the economic
interest in, or risk of loss or opportunity for gain with respect to, Shares is
transferred or shifted to another Person.

“Effective Date” shall mean December 16, 2011.

 

1



--------------------------------------------------------------------------------

“Family Group,” with respect to any natural person, means (i) the spouse, issue,
parents, grandparents and grandchildren (in each case, whether natural or
adopted) of such natural person and (ii) any trust established solely for the
exclusive benefit of such natural person or any of the Persons referred to in
the foregoing clause (i).

“Intermediate” shall mean Travelport Intermediate Limited, a Bermuda exempted
company.

“IPO Corporation” shall mean a subsidiary holding company formed to create a
suitable vehicle for a proposed Qualified Public Offering.

“Participant” shall mean any officer or other employee, non-employee director or
consultant of the Company or its Affiliates eligible for an Award under
Section 4 and selected by the Board to receive an Award under this Plan.

“Permitted Transferee” means any individual who received a Participant’s Shares
pursuant to applicable laws of descent and distribution or any member of such
Participant’s Family Group and (ii) any trust the beneficiaries of which, or any
corporation, limited liability company or partnership the stockholders, members
or general or limited partners of which, include only members of such
Participant’s Family Group (or entities of which the stockholders, members or
general or limited partners of which, include only members of such Participant’s
Family Group).

“Person” means any natural person, corporation, limited partnership, general
partnership, limited liability company, joint stock company, joint venture,
association, company, estate, trust, bank trust company, land trust, business
trust, or other organization, whether or not a legal entity, custodian,
trustee-executor, administrator, nominee or entity in a representative capacity
and any government or agency or political subdivision thereof.

“Plan” has the meaning specified in the Section 1 hereof.

“Qualified Public Offering” means any firm commitment underwritten offering of
common stock to the public in any country (i) for which aggregate cash proceeds
to be received by the IPO Corporation from such offering (without deducting
underwriting discounts, expenses and commissions) are at least $200,000,000 or
for which aggregate cash proceeds to be received by shareholders of the Company
and its Affiliates from such offering (without deducting underwriting discounts,
expenses and commissions) are at least $50,000,000, and (ii) pursuant to which
such shares of common stock are authorized and approved for listing on any
recognized stock exchange.

“Securities Act” means the Securities Act of 1933, as amended, and any successor
statute thereto and the rules and regulations of the Securities and Exchange
Commission promulgated thereunder.

“Shares” shall mean common shares, par value US$0.0002, of the Company.

 

2



--------------------------------------------------------------------------------

SECTION 3. Shares Subject to this Plan. The total number of Shares that may be
issued pursuant to Awards under this Plan is 5,263,158, to be allocated as
determined by the Board. Shares which are subject to Awards which terminate or
lapse without any payment in respect thereof may be granted again under this
Plan.

SECTION 4. Administration.

(a) This Plan shall be administered by the Board. Subject to the terms of this
Plan and applicable law, and in addition to other express powers and
authorizations conferred on the Board by this Plan, the Board shall have full
power and authority to: (i) designate Participants; (ii) determine the number
and type of Awards to be issued under the Award Agreement; (iii) determine the
terms and conditions of any Award; (iv) determine whether, to what extent, and
under what circumstances Awards may be settled, exercised, canceled, forfeited,
or suspended; (v) interpret, administer, reconcile any inconsistency, correct
any default and/or supply any omission in this Plan and any instrument or
agreement relating to an Award made under this Plan; (vi) delegate in writing
administrative matters to committees of the Board or to other persons;
(vii) establish, amend, suspend, or waive such rules and regulations and appoint
such agents as it shall deem appropriate for the proper administration of this
Plan; and (viii) make any other determination and take any other action that the
Board deems necessary or desirable for the administration of this Plan.

(b) All designations, determinations, interpretations, and other decisions under
or with respect to this Plan or any Award shall be within the sole discretion of
the Board, may be made at any time and shall be final, conclusive, and binding
upon all persons, including the Company, any Affiliate, any Participant, any
holder or beneficiary of any Award, and any member of the Company.

SECTION 5. Eligibility. Any officer or other employee, non-employee director or
consultant to the Company or any of its Affiliates (including any prospective
officer, employee, non-employee director or consultant) shall be eligible to be
designated a Participant.

SECTION 6. Awards.

(a) Grant. Subject to the provisions of this Plan, the Board shall have sole and
complete authority to determine the Participants to whom Awards shall be
granted, the purchase price, if any, of an Award, the number and class or
classes of Shares to be covered by each Award and the conditions and
restrictions applicable to the Award.

(b) Subject to Award. As a condition to the grant of an Award, the Participant
will be required to become a party to an award agreement (the “Award
Agreement”). All Awards granted hereunder will be held subject to the terms and
conditions of the Award Agreement.

(c) Adjustments. Notwithstanding any other provisions in this Plan or the Award
Agreement to the contrary, and subject to any required action by shareholders,
if (i) the Company shall at any time be involved in a merger, amalgamation,
consolidation, dissolution, liquidation, reorganization, exchange of shares,
sale of all or substantially all of the assets or shares of the Company or a
transaction similar thereto, (ii) any stock dividend, stock split, reverse stock
split, stock combination, reclassification, recapitalization or other similar
change in the capital structure of the Company, or any distribution to

 

3



--------------------------------------------------------------------------------

holders of Shares other than cash dividends, shall occur or (iii) any other
event shall occur which in the judgment of the Board necessitates action by way
of adjusting the terms of the outstanding Awards, then the Board in its sole
discretion and without liability to any Person shall make such substitution or
adjustment, if any, as it deems to be equitable (taking into consideration such
matters, without limitation, as relative value of each class of Shares and the
Restricted Share Units, status of vesting and the nature of the Adjustment Event
and its impact on the Shares and the Restricted Share Units), as to (i) the
number or kind of Shares or other securities issued or reserved for issuance in
respect of Restricted Share Units, (ii) the vesting terms under any Award
Agreement, and/or (iii) any other affected terms of any Award.

SECTION 7. Restrictions.

(a) Restrictions on Dispositions. Anything in this Plan to the contrary
notwithstanding, no issuance or Disposition of Shares otherwise permitted or
required by this Plan shall be made unless such issuance or Disposition is in
compliance with U.S. and other federal and state securities laws, including the
Securities Act and the rules and regulations thereunder.

Anything in this Plan to the contrary notwithstanding, unless otherwise agreed
to in writing by the Company, no Disposition of Shares otherwise permitted or
required by this Plan shall be effective unless and until any transferee who has
not already agreed to the terms of this Plan (and such transferee’s spouse, if
applicable) shall execute and deliver to the Company a written agreement in
which such transferee (and such transferee’s spouse, if applicable) agrees to be
bound by this Plan and to observe and comply with this Plan and with all
obligations and restrictions imposed on the Participants hereby and thereby. Any
Person who is not already a party to this Plan and acquires Shares in accordance
with the provisions of this Plan shall be required to agree to be bound by this
Plan by executing (together with such Person’s spouse, if applicable) a written
agreement.

Dispositions of Shares may only be made in strict compliance with all applicable
terms of this Plan, and any purported Disposition of Shares that does not so
comply with all applicable provisions of this Plan shall be null and void and of
no force or effect, and the Company shall not recognize or be bound by any such
purported Disposition and shall not effect any such purported Disposition on the
Register of Members of the Company. The parties hereto agree that the
restrictions contained in this Section 7 are fair and reasonable and in the best
interests of the Company and its shareholders.

(b) Permitted Dispositions. Subject to the provisions of Section 7(a), Shares
may only be Disposed (a) to a Person who is a Permitted Transferee with respect
to the transferring Participant (and each such Permitted Transferee may in turn
make any such Disposition to another Person who is a Permitted Transferee with
respect to the initial transferring Participant upon the same terms and
conditions), (b) with the consent of the Company (which consent shall be granted
or withheld in the sole discretion of the Company without regard to the best
interests of any Participant) or (c) pursuant to a Tag Offer’s under
Section 7(c) or in connection with a drag-along sale pursuant to and in
accordance with Section 7(d).

 

4



--------------------------------------------------------------------------------

(c) Tag-Along Rights. Intermediate or any Affiliate, either directly or
indirectly, , shall not sell or otherwise effect the Disposition of more than
25% of the Shares held by Intermediate (in one or a series of transactions,
regardless of whether such transactions are related) to a third party (excluding
for such purpose Dispositions in connection with a Qualified Public Offering)
(“Third Party Offer”) unless the terms and conditions of such Third Party Offer
include an offer, on the same terms (except that any consideration otherwise
payable in kind may, at the election of the buyer, be paid in cash of equivalent
value) to each of the Participants (collectively, the “Tag Offerees”) to include
in the Third Party Offer, at the option of each Tag Offeree, a number of Shares
owned by each Tag Offeree (“Tag Offer”).

Intermediate or its Affiliate, if applicable, shall cause the Third Party Offer
to be reduced to writing (which writing shall include an offer to purchase or
otherwise acquire Shares from the Tag Offerees as required by this Section 7(c)
and a time and place designated for the closing of such purchase, which time
shall not be less than 10 days after delivery of such notice) and shall send
written notice of such Third Party Offer (the “Inclusion Notice”) to each of the
Tag Offerees in the manner specified herein.

Each Tag Offeree shall have the right (a “Inclusion Right”), exercisable by
delivery of notice to Intermediate or its Affiliate, if applicable, at any time
within ten Business Days after receipt of the Inclusion Notice, to sell pursuant
to such Third Party Offer, and upon the terms and conditions set forth in the
Inclusion Notice, that number of Shares equal to the product of (x) such Tag
Offeree’s Shares multiplied by (y) the percentage of Shares that Intermediate or
its Affiliate, if applicable, is proposing to sell relative to the total number
of Shares held by Intermediate and its Affiliates (provided that, with respect
to any subsequent Inclusion Right, the percentage shall be based on the
percentage of Shares that Intermediate or its Affiliate, if applicable is
proposing to sell relative to the total number of Shares held by Intermediate
and its Affiliates immediately following the exercise of the most recent
Inclusion Right).

The Tag Offerees and Intermediate or its Affiliate, if applicable shall sell to
the proposed third party transferee the Shares proposed to be transferred by
them in accordance with this Section 7(c), at the time and place provided for
the closing in the Inclusion Notice, or at such other time and place as the Tag
Offerees, Intermediate, and the proposed third party transferee shall agree.

(d) Drag-Along Rights. If Intermediate or an Affiliate receives an offer from a
Person or group of Persons that is not an Affiliate of Intermediate to purchase
more than 25% of the Shares held by it (the “Intermediate Drag Shares”), then
Intermediate or its Affiliate, if applicable, may require each Participant to
sell to the applicable buyer(s) a number of Shares that is equal to up to the
product of (i) the number of such Shares owned by such Participant and (ii) a
fraction (expressed as a percentage), the numerator of which is the number of
Intermediate Drag Shares and the denominator of which is the total number of
issued and outstanding Shares held by Intermediate or its Affiliate, if
applicable (such percentage, the “Relevant Percentage”, and any such
transaction, a “Approved Share Sale”). In any such Approved Share Sale, all
selling Participants must receive the same relative benefits (except that any
consideration otherwise payable in kind may, at the election of the buyer, be
paid in cash of equivalent value) and bear the same relative burdens as
Intermediate or its Affiliate, if applicable, subject to the provisions of this
Section 7(d). To the extent any such transaction shall be structured as (I) a
merger, amalgamation, conversion, share exchange, consolidation, or a sale of
all or substantially all of the assets

 

5



--------------------------------------------------------------------------------

of the Company, each Participant entitled to vote thereon shall vote in favor of
such Approved Share Sale and shall, to the extent permitted by applicable law,
waive any appraisal rights or similar rights in connection with such merger,
amalgamation, conversion, share exchange, consolidation or sale of all or
substantially all of the assets of the Company, or (II) a sale of all or
substantially all of the Shares of the Company, the Participants shall agree to
sell all of their Shares which are the subject of the Approved Share Sale, on
the terms and conditions of such Approved Share Sale.

In order to exercise the rights contemplated by this Section 7(d), Intermediate
or its Affiliate, if applicable, must give written notice to each Participant as
soon as practicable, but in no event later than the earlier of (i) twenty
Business Days following the execution of the relevant agreement and (ii) ten
Business Days prior to the anticipated closing date of the Approved Share Sale.
Such notice must set forth the name of the proposed buyer(s), the proposed
amount and form of consideration and the other terms and conditions of the
offer, including a copy of the relevant agreement.

Notwithstanding anything herein to the contrary, no Participant shall be
required to take any actions under this Section 7(d) in connection with an
Approved Share Sale, unless such Participant is not responsible or otherwise
liable for more than the lesser of (x) his or her pro rata share (based upon the
actual amount of consideration received) of any holdback, escrow or
indemnification obligation (other than indemnities in respect to representations
and warranties regarding such Participant’s title to his or her Shares, due
execution and due authorization), and (y) an amount equal to the actual
consideration received by such Participant in such Approved Share Sale.

Notwithstanding the foregoing, the drag-along provisions of this Section 7(d)
shall apply to all Shares (subject to the provisions of Section 7(e)).

(e) For purposes of clarification, the restrictions set forth in this Section 7
shall apply only to Shares granted or acquired pursuant to an Award under this
Plan, and shall not apply to Shares acquired otherwise.

SECTION 8. Amendment and Termination.

(a) Amendments to this Plan. The Board may amend, restate, alter, suspend,
discontinue, or terminate this Plan or any portion thereof at any time; provided
that any such amendment, restatement, alteration, suspension, discontinuance, or
termination that would be reasonably expected to have a material adverse effect
on the rights of any Participant or other holder of an Award theretofore granted
shall not to that extent be effective without the consent of the affected
Participant.

(b) Amendments to Awards. The Board may waive any conditions or rights under,
amend any terms of, or alter, suspend, discontinue, cancel or terminate, any
Award theretofore granted, prospectively or retroactively; provided that any
such waiver, amendment, alteration, suspension, discontinuance, cancellation or
termination not expressly contemplated by this Plan that would be reasonably
expected to have a material adverse effect on the rights of any outstanding
Award shall not be effective without the consent of the affected Participant.

 

6



--------------------------------------------------------------------------------

SECTION 9. General Provisions.

(a) No Rights to Awards. No Person shall have any claim to be granted any Award,
and there is no obligation for uniformity of treatment of Participants or
beneficiaries of Awards. The terms and conditions of Awards and the Board’s
determinations and interpretations with respect thereto need not be the same
with respect to each Participant (whether or not such Participants are similarly
situated).

(b) Certificates. All certificates, if any, evidencing Shares or other
securities of the Company or any Affiliate delivered under this Plan shall be
subject to such stop transfer orders and other restrictions as the Board may
deem advisable under this Plan or the rules, regulations, and other requirements
of the Securities and Exchange Commission, any stock exchange upon which such
securities are then listed, any applicable Federal or state laws and applicable
law, and the Board may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.

(c) Withholding. A Participant may be required to pay to the Company or any
Affiliate and the Company or any Affiliate shall have the right and is hereby
authorized to withhold from any payment due or transfer made under any Award or
under this Plan or from any compensation or other amount owing to a Participant
the amount (in cash, securities, or other property) of any applicable
withholding taxes in respect of an Award or any payment or transfer under an
Award or under this Plan and to take such other action as may be necessary in
the opinion of the Company to satisfy all obligations for the payment of such
taxes.

(d) No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ of, or in any
consulting relationship with, the Company or any Affiliate. Further, the Company
or an Affiliate may at any time dismiss a Participant from employment or
discontinue any consulting relationship, free from any liability or any claim
under this Plan, unless otherwise expressly provided in this Plan or in any
Award Agreement.

(e) Governing Law. The validity, construction, and effect of this Plan shall be
determined in accordance with the laws of the State of New York applicable to
contracts made and to be performed therein.

(f) Severability. If any provision of this Plan or any Award is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
person or Award, or would disqualify this Plan or any Award under any law deemed
applicable by the Board, such provision shall be construed or deemed amended to
conform the applicable laws, or if it cannot be construed or deemed amended
without, in the determination of the Board, materially altering the intent of
this Plan or the Award, such provision shall be stricken as to such
jurisdiction, person or Award and the remainder of this Plan and any such Award
shall remain in full force and effect.

SECTION 10. Term of this Plan.

(a) Effective Date. This Plan shall be effective as of the Effective Date.

 

7



--------------------------------------------------------------------------------

(b) Expiration Date. No Award shall be granted under this Plan after the tenth
anniversary of the Effective Date. Unless otherwise expressly provided in this
Plan or in an applicable Award Agreement, any Award granted hereunder may, and
the authority of the Board to amend, alter, adjust, suspend, discontinue, or
terminate any such Award or to waive any conditions or rights under any such
Award shall, continue after such date.

 

8